Citation Nr: 0914780	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-31 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1984 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office.

In February 2009, the Veteran testified at a hearing before 
the undersigned member of the Board.  The transcript of the 
hearing is in the record.  


FINDINGS OF FACT

Bilateral hearing loss was manifested in January 2004, by 
auditory acuity level I in the right ear and auditory acuity 
level I in the left ear, and; in March 2008, by auditory 
acuity level II in the right ear and auditory acuity level 
III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice on the 
underlying claim of service connection for hearing loss by 
letter, dated in November 2003.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating for bilateral hearing loss.  
Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  The Veteran was afforded VA 
audiological examinations to evaluate his hearing loss.  As 
there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Analysis

The RO granted service connection for bilateral hearing loss 
in a March 2004 rating decision, and assigned a 
noncompensable disability rating.  The Veteran disagreed with 
the assigned disability rating and this appeal ensued.  

The Board notes that the record contains private audiological 
medical examination reports, however, these are of little 
probative value in this case.  Under 38 C.F.R. § 4.85, 
disability ratings are assigned for hearing loss based on an 
examination for hearing impairment that must be conducted by 
a state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Thus the required standards are not met by 
the private reports.  

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the service-connected bilateral hearing loss 
based on the VA audiological evaluations, dated in January 
2004, and March 2008.

January 2004 QTC/VA Examination

In January 2004, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 15, 15, 10, and 75, respectively; and in the 
LEFT ear 15, 20, 25, and 65, respectively.  The puretone 
threshold average in the right ear was 26 and the average in 
the left ear was 28.  Speech discrimination in the right ear 
was 100 percent and 100 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 26 is in the 
range of between 0 to 41 average pure tone decibel loss, and 
the speech discrimination score of 100 percent is in the 
range of between 92 and 100 percent speech discrimination.  

For the left ear, the average puretone decibel loss of 28 is 
in the range of between 0 to 41 average pure tone decibel 
loss, and the speech discrimination scores of 100 percent is 
in the range of between 92 and 100 percent speech 
discrimination, which yields a numerical designation of  I. 

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.


March 2008 VA Examination

In March 2008, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 15, 15, 15, and 65, respectively; and in the 
LEFT ear 15, 15, 50, and 65, respectively.  The puretone 
threshold average in the right ear was 28 and the average in 
the left ear was 44.  Speech discrimination in the right ear 
was 84 percent and 82 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of II for the right 
ear as the average puretone decibel loss of 28 is in the 
range of between 0 to 41 average pure tone decibel loss, and 
the speech discrimination score of 84 percent is in the range 
of between 84 and 90 percent speech discrimination.  For the 
left ear, the average puretone decibel loss of 44 is in the 
range of between 42 to 49 average pure tone decibel loss, and 
the speech discrimination scores of 82 percent is in the 
range of between 76 and 82 percent speech discrimination, 
which yields a numerical designation of  III. 

Applying the results to TABLE VI, entering the numeral 
designations of II for the right ear and III for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

At no time during the appeal has audiological testing shown 
that the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz to be 55 
decibels or more, nor the puretone threshold at 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
thus an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86.

In statements and at the personal hearing, the Veteran 
complained that due to his service-connected hearing loss he 
could not distinguish sounds or recognize speech at times.  
He had difficulty understanding people and he required others 
to repeat themselves, which resulted in frustration, tension 
and misunderstandings, both in his personal life and at work.  
The Veteran reported his hearing loss affected his ability to 
perform his work duties effectively and safely, because he 
worked with aircraft components and at times he could not 
hear the pitch and whine of the component parts.  He also 
related problems driving because he was unable to hear 
ambulances or car horns until they were very close to his 
vehicle.  The Veteran has not been fitted with hearing aids. 

The Board wishes to make clear that it has no reason to doubt 
that the Veteran experiences hearing loss.  Indeed, the grant 
of service connection constitutes recognition on the part of 
VA that such disability exists.  However, the outcome of this 
issue is determined by the audiology results, which, for the 
reasons stated above, do not warrant a compensable schedular 
rating for bilateral hearing loss.

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


